 1   Joshua H. Watson, SBN 238058
     CLAYEO C. ARNOLD, PC
 2
     865 Howe Avenue
 3   Sacramento, CA 95825
     Telephone: (916) 777-7777
 4   Facsimile: (916) 924-1829
     Email: jwatson@justice4you.com
 5

 6   Attorneys for Plaintiff
     DA, BA, JA, minors suing
 7   under pseudonym by and
     through Guardian ad Litem
 8

 9                               UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     EMMA JACKSON                              Case No.: 2:20-cv-02347-WBS-AC
12
                         Plaintiff,            ORDER ON PLAINTIFF’S EX PARTE
13                                             APPLICATION FOR EXTENSION OF TIME
                                               AND CONTINUANCE OF STATUS
14                       vs.                   CONFERENCE
15   UNITED STATES OF AMERICA, DAVID           Date:      May 19, 2021
     SMITH
16                                             Courtroom: 5, 14th Floor
                                               Judge:     Hon. William B. Shubb
17                       Defendants.

18

19

20

21

22

23

24

25

26

27

28



                                           1
               ORDER ON EX PARTE FOR EXTENSION OF TIME; CONTINUANCE
 1          The Court, having read and considered Plaintiff’s Ex Parte Application for Extension of
 2   Time and Continuance of Status Conference, finding good cause, orders as follows:
 3          The Status Conference in this matter is continued until: August 2, 2021 at 1:30 p.m.
 4   joint status report shall be filed no later than July 19, 2021.
 5   IT IS SO ORDERED.
 6

 7
     Dated: May 21, 2021

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            2
                ORDER ON EX PARTE FOR EXTENSION OF TIME; CONTINUANCE
